UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2015 Date of reporting period:	March 31, 2015 Item 1. Schedule of Investments: Putnam International Value Fund The fund's portfolio 3/31/15 (Unaudited) COMMON STOCKS (96.0%) (a) Shares Value Aerospace and defense (2.1%) Airbus Group NV (France) 36,100 $2,345,795 BAE Systems PLC (United Kingdom) 200,569 1,555,024 Airlines (0.9%) Japan Airlines Co., Ltd. (Japan) (UR) 56,200 1,751,701 Automobiles (5.6%) Daimler AG (Registered Shares) (Germany) 27,077 2,607,893 Nissan Motor Co., Ltd. (Japan) 334,600 3,411,946 Toyota Motor Corp. (Japan) 46,300 3,231,349 Yamaha Motor Co., Ltd. (Japan) 58,900 1,422,367 Banks (14.6%) Banco Bilbao Vizcaya Argentaria SA (Rights) (Spain) (NON) 132,526 19,095 Banco Bilbao Vizcaya Argentaria SA (Spain) 132,526 1,337,438 Bank of Ireland (Ireland) (NON) 4,682,538 1,776,101 Bank of Queensland, Ltd. (Australia) 294,865 3,091,298 Barclays PLC (United Kingdom) 113,244 406,341 DNB ASA (Norway) 133,790 2,153,437 HSBC Holdings PLC (United Kingdom) 221,479 1,884,825 ING Groep NV GDR (Netherlands) (NON) 416,442 6,108,110 Lloyds Banking Group PLC (United Kingdom) (NON) 1,074,902 1,247,615 Metro Bank PLC (acquired 1/15/14, cost $235,131) (Private) (United Kingdom) (F) (RES) (NON) 30,891 650,697 Mizuho Financial Group, Inc. (Japan) 784,500 1,379,895 Natixis SA (France) 196,210 1,465,218 Sumitomo Mitsui Financial Group, Inc. (Japan) 75,000 2,873,945 United Overseas Bank, Ltd. (Singapore) 85,000 1,422,961 Virgin Money Holdings UK PLC (United Kingdom) (NON) 331,274 1,955,381 Beverages (1.0%) Anheuser-Busch InBev NV (Belgium) 15,776 1,929,808 Building products (0.7%) Compagnie De Saint-Gobain (France) 27,623 1,211,862 Capital markets (1.1%) UBS Group AG (Switzerland) 111,506 2,092,703 Chemicals (1.0%) Akzo Nobel NV (Netherlands) 26,224 1,985,285 Commercial services and supplies (0.6%) Elis SA (France) (NON) 61,200 1,014,718 Communications equipment (0.8%) Alcatel-Lucent (France) (NON) 414,949 1,570,341 Construction and engineering (1.4%) Vinci SA (France) 47,405 2,712,924 Construction materials (0.6%) CRH PLC (Ireland) 39,655 1,032,488 Diversified financial services (1.8%) Challenger, Ltd. (Australia) 415,568 2,262,859 Eurazeo SA (France) 16,844 1,155,546 Diversified telecommunication services (3.2%) Com Hem Holding AB (Sweden) (NON) 87,189 707,461 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 16,600 1,022,912 Spark New Zealand, Ltd. (New Zealand) 704,341 1,563,724 Telecom Italia SpA RSP (Italy) 1,476,691 1,388,760 Telstra Corp., Ltd. (Australia) 302,500 1,451,723 Electric utilities (1.0%) SSE PLC (United Kingdom) 82,796 1,838,991 Food and staples retail (0.9%) Seven & i Holdings Co., Ltd. (Japan) 30,000 1,262,414 WM Morrison Supermarkets PLC (United Kingdom) 147,320 421,109 Food products (2.7%) Barry Callebaut AG (Switzerland) 1,259 1,232,127 Kerry Group PLC Class A (Ireland) 28,173 1,892,244 Nestle SA (Switzerland) 27,420 2,070,194 Gas utilities (1.4%) Tokyo Gas Co., Ltd. (Japan) 436,000 2,745,901 Hotels, restaurants, and leisure (1.6%) TUI AG (Germany) 171,302 3,012,387 Household durables (1.7%) Panasonic Corp. (Japan) 199,500 2,619,335 Skyworth Digital Holdings, Ltd. (China) 770,000 604,884 Household products (0.5%) Henkel AG & Co. KGaA (Preference) (Germany) 8,075 951,066 Industrial conglomerates (2.5%) Siemens AG (Germany) 31,451 3,405,030 Toshiba Corp. (Japan) 334,000 1,402,160 Insurance (8.7%) ACE, Ltd. 17,586 1,960,663 Admiral Group PLC (United Kingdom) 25,572 579,549 AIA Group, Ltd. (Hong Kong) 366,000 2,293,907 Allianz SE (Germany) 8,229 1,429,886 AXA SA (France) 110,787 2,793,679 Intact Financial Corp. (Canada) 22,900 1,725,252 Prudential PLC (United Kingdom) 158,776 3,931,327 SCOR SE (France) 52,242 1,764,532 Media (3.9%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 65,674 992,064 Liberty Global PLC Ser. C (United Kingdom) (NON) 39,000 1,942,590 Vivendi SA (France) 56,216 1,397,721 WPP PLC (United Kingdom) 136,157 3,087,823 Metals and mining (1.4%) BHP Billiton, Ltd. (Australia) 57,568 1,340,725 Glencore PLC (United Kingdom) 311,879 1,313,007 Multi-utilities (1.8%) RWE AG (Germany) 65,958 1,686,431 Veolia Environnement SA (France) 90,096 1,705,533 Oil, gas, and consumable fuels (8.2%) BG Group PLC (United Kingdom) 53,035 651,516 EnCana Corp. (Canada) 140,700 1,570,801 Gaztransport Et Technigaz SA (France) 14,579 860,303 Genel Energy PLC (United Kingdom) (NON) 113,974 795,000 Origin Energy, Ltd. (Australia) 132,435 1,135,017 Royal Dutch Shell PLC Class A (United Kingdom) 253,931 7,583,126 Suncor Energy, Inc. (Canada) 103,300 3,018,541 Personal products (0.3%) Asaleo Care, Ltd. (Australia) 386,616 555,918 Pharmaceuticals (9.7%) Astellas Pharma, Inc. (Japan) 236,400 3,873,798 AstraZeneca PLC (United Kingdom) 44,817 3,072,659 Bayer AG (Germany) 18,030 2,709,102 GlaxoSmithKline PLC (United Kingdom) 77,751 1,780,492 Sanofi (France) 71,290 7,015,012 Professional services (0.4%) Recruit Holdings Co., Ltd. (Japan) (NON) 21,700 677,963 Real estate investment trusts (REITs) (1.4%) Hibernia REIT PLC (Ireland) (R) 2,104,553 2,645,149 Real estate management and development (2.4%) Mitsubishi Estate Co., Ltd. (Japan) 59,000 1,369,437 Mitsui Fudosan Co., Ltd. (Japan) 66,000 1,939,705 Sumitomo Realty & Development Co., Ltd. (Japan) 36,000 1,296,357 Specialty retail (0.7%) Kingfisher PLC (United Kingdom) 249,956 1,410,540 Technology hardware, storage, and peripherals (1.8%) Konica Minolta Holdings, Inc. (Japan) 107,500 1,093,357 Samsung Electronics Co., Ltd. (South Korea) 1,780 2,307,419 Tobacco (2.3%) Japan Tobacco, Inc. (Japan) 110,700 3,497,668 Philip Morris International, Inc. 12,500 941,625 Trading companies and distributors (1.8%) ITOCHU Corp. (Japan) 95,500 1,035,460 Mitsubishi Corp. (Japan) 118,000 2,378,800 Transportation infrastructure (1.2%) Aena SA (Spain) (NON) 14,024 1,410,066 Sumitomo Warehouse Co., Ltd. (The) (Japan) 167,000 925,037 Wireless telecommunication services (2.3%) SoftBank Corp. (Japan) 14,800 860,317 Vodafone Group PLC (United Kingdom) 1,047,125 3,422,047 Total common stocks (cost $165,736,730) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Notes 1.625%, March 31, 2019 (i) $111,000 $112,865 0.875%, September 15, 2016 (i) 90,000 90,607 Total U.S. treasury Obligations (cost $203,472) SHORT-TERM INVESTMENTS (3.4%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.09% (AFF) Shares 3,960,224 $3,960,224 SSgA Prime Money Market Fund Class N 0.02% (P) Shares 199,000 199,000 U.S. Treasury Bills with an effective yield of 0.03%, April 16, 2015 (SEGSF) 200,000 199,998 U.S. Treasury Bills with an effective yield of 0.02%, April 23, 2015 (SEGSF) 30,000 30,000 U.S. Treasury Bills with an effective yield of 0.01%, April 30, 2015 (SEGSF) 260,000 259,998 U.S. Treasury Bills with an effective yield of 0.03%, April 9, 2015 (SEGSF) 150,000 149,999 U.S. Treasury Bills with an effective yield of 0.01%, May 14, 2015 (SEGSF) 325,000 324,997 U.S. Treasury Bills with an effective yield of 0.01%, May 21, 2015 (SEGSF) 700,000 699,988 U.S. Treasury Bills with effective yields ranging from 0.01% to 0.02%, May 7, 2015 (SEGSF) 702,000 701,987 Total short-term investments (cost $6,526,191) TOTAL INVESTMENTS Total investments (cost $172,466,393) (b) FORWARD CURRENCY CONTRACTS at 3/31/15 (aggregate face value $97,508,224) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/15/15 $6,315,757 $6,665,767 $(350,010) Barclays Bank PLC Canadian Dollar Sell 4/15/15 1,673,506 1,795,620 122,114 Hong Kong Dollar Buy 5/20/15 4,192,693 4,191,616 1,077 Japanese Yen Buy 5/20/15 1,946,197 1,968,300 (22,103) Singapore Dollar Buy 5/20/15 1,814,745 1,849,072 (34,327) Swiss Franc Buy 6/17/15 1,348,817 1,370,755 (21,938) Citibank, N.A. British Pound Buy 6/17/15 1,082,913 1,122,645 (39,732) Danish Krone Buy 6/17/15 634,912 663,856 (28,944) Euro Sell 6/17/15 8,012,463 8,413,238 400,775 Japanese Yen Sell 5/20/15 1,241,040 1,231,459 (9,581) Credit Suisse International Australian Dollar Sell 4/15/15 476,044 495,631 19,587 British Pound Sell 6/17/15 2,848,874 2,953,622 104,748 Canadian Dollar Sell 4/15/15 103,020 144,438 41,418 Euro Buy 6/17/15 4,049,394 4,229,379 (179,985) Japanese Yen Buy 5/20/15 3,464,142 3,534,851 (70,709) Norwegian Krone Buy 6/17/15 1,289,852 1,357,014 (67,162) Swedish Krona Buy 6/17/15 2,271,961 2,342,173 (70,212) Swiss Franc Buy 6/17/15 1,411,473 1,435,673 (24,200) Deutsche Bank AG British Pound Sell 6/17/15 151,080 126,151 (24,929) Canadian Dollar Sell 4/15/15 732,351 785,405 53,054 Euro Sell 6/17/15 236,693 247,241 10,548 Goldman Sachs International Japanese Yen Buy 5/20/15 3,175,628 3,238,573 (62,945) HSBC Bank USA, National Association Australian Dollar Buy 4/15/15 174,208 173,180 1,028 British Pound Buy 6/17/15 135,661 140,658 (4,997) Canadian Dollar Sell 4/15/15 1,855,627 1,990,305 134,678 Euro Sell 6/17/15 448,629 468,454 19,825 JPMorgan Chase Bank N.A. British Pound Buy 6/17/15 6,197,690 6,425,293 (227,603) Canadian Dollar Sell 4/15/15 342,532 367,576 25,044 Euro Sell 6/17/15 97,411 101,759 4,348 Japanese Yen Buy 5/20/15 861,130 838,269 22,861 New Zealand Dollar Sell 4/15/15 1,249,228 1,275,814 26,586 Norwegian Krone Sell 6/17/15 1,170,156 1,222,545 52,389 Singapore Dollar Sell 5/20/15 548,339 558,475 10,136 Swedish Krona Buy 6/17/15 2,016,759 2,079,592 (62,833) Swiss Franc Buy 6/17/15 2,431,937 2,468,308 (36,371) Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/15/15 538,376 568,962 (30,586) State Street Bank and Trust Co. Australian Dollar Sell 4/15/15 1,983,330 2,090,220 106,890 Canadian Dollar Sell 4/15/15 516,759 525,864 9,105 Euro Sell 6/17/15 810,503 785,681 (24,822) Hong Kong Dollar Sell 5/20/15 493,275 493,176 (99) Israeli Shekel Buy 4/15/15 887,597 893,639 (6,042) Swiss Franc Sell 6/17/15 3,909,577 3,976,754 67,177 UBS AG British Pound Buy 6/17/15 2,055,963 2,131,652 (75,689) Canadian Dollar Sell 4/15/15 120,545 129,214 8,669 Euro Sell 6/17/15 523,759 544,625 20,866 Swiss Franc Buy 6/17/15 1,289,257 1,311,286 (22,029) WestPac Banking Corp. Australian Dollar Buy 4/15/15 941,054 992,050 (50,996) British Pound Sell 6/17/15 3,302,707 3,424,073 121,366 Canadian Dollar Sell 4/15/15 921,419 988,558 67,139 Euro Buy 6/17/15 3,138,035 3,277,522 (139,487) Japanese Yen Sell 5/20/15 6,960,054 7,102,241 142,187 Total Key to holding's abbreviations GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2014 through March 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $190,111,618. (b) The aggregate identified cost on a tax basis is $172,885,426, resulting in gross unrealized appreciation and depreciation of $29,248,433 and $12,967,885, respectively, or net unrealized appreciation of $16,280,546. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $650,697, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $2,288,978 $40,503,357 $38,832,111 $2,423 $3,960,224 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (UR) At the reporting period end, 4,800 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights. At the close of the reporting period, the fund maintained liquid assets totaling $889,975 to cover certain derivative contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Japan 22.3% United Kingdom 21.0 France 14.3 Germany 8.4 Australia 5.2 United States 4.9 Netherlands 4.3 Ireland 3.9 Canada 3.4 Switzerland 2.9 Spain 2.0 Hong Kong 1.2 South Korea 1.2 Norway 1.1 Belgium 1.0 New Zealand 0.8 Singapore 0.8 Italy 0.7 Other 0.6 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $943,682 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $775,000 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $1,942,590 $23,798,309 $— Consumer staples 941,625 13,812,548 — Energy 4,589,342 11,024,962 — Financials 3,685,915 52,676,296 650,697 Health care — 18,451,063 — Industrials 2,424,784 19,401,756 — Information technology — 4,971,117 — Materials — 5,671,505 — Telecommunication services — 10,416,944 — Utilities — 7,976,856 — Total common stocks U.S. treasury obligations $— $203,472 $— Short-term investments 4,159,224 2,366,967 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(94,716) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	1,593,615	1,688,331 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$127,200,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# — 123,191 400,775 165,753 63,602 — 155,531 141,364 — 183,172 29,535 330,692 1,593,615 Total Assets $— $123,191 $400,775 $165,753 $63,602 $— $155,531 $141,364 $— $183,172 $29,535 $330,692 $1,593,615 Liabilities: Forward currency contracts# 350,010 78,368 78,257 412,268 24,929 62,945 4,997 326,807 30,586 30,963 97,718 190,483 1,688,331 Total Liabilities $350,010 $78,368 $78,257 $412,268 $24,929 $62,945 $4,997 $326,807 $30,586 $30,963 $97,718 $190,483 $1,688,331 Total Financial and Derivative Net Assets $(350,010) $44,823 $322,518 $(246,515) $38,673 $(62,945) $150,534 $(185,443) $(30,586) $152,209 $(68,183) $140,209 $(94,716) Total collateral received (pledged)##† $(238,000) $— $199,000 $(150,000) $— $(62,945) $150,534 $(160,000) $— $— $(68,183) $— Net amount $(112,010) $44,823 $123,518 $(96,515) $38,673 $— $— $(25,443) $(30,586) $152,209 $— $140,209 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2015
